Citation Nr: 0515404	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  97-23 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
shoulder disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran had active military service from August 1976 to 
July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied reopening the veteran's claim 
for service connection for a shoulder injury, denied 
entitlement to service connection for back disability, and 
increased the rating for service-connected abrasion of the 
right elbow with skin graft to 10 percent from June 1996.  
This case was previously before the Board in October 2003 at 
which time the issues of whether new and material evidence 
has been presented to reopen the claim of entitlement to 
service connection for a shoulder disability, and entitlement 
to service connection for a back disability were remanded to 
the RO for further development.

The issue of entitlement to a rating in excess of 10 percent 
for service-connected abrasion of the right elbow with skin 
graft is not before the Board.  The July 1997 rating 
decision, that increased the rating for the service-connected 
abrasion to 10 percent from June 1996, is final.  Although 
the veteran filed a timely notice of disagreement in February 
1997, and the RO issued a statement of the case in February 
2000, the veteran and his representative never filed a timely 
substantive appeal.  As a result, the July 1997 decision to 
increase the rating to 10 percent, but no higher, became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303, 20.304 (2004).

The representative's April 2003 statement served as an 
informal claim of entitlement to an increased rating for the 
service-connected abrasion of the right elbow with skin graft 
and of entitlement to service connection for acquired 
psychiatric and eye disabilities.  The VA's June 2003 letter 
informed the veteran of the new rating criteria for skin 
disabilities.  See 67 Fed. Reg. 49,590, 49,596 (August 30, 
2002) (to be codified as amended at 38 C.F.R. § 4.118 
(2003)).  The three informal claims have not yet been 
adjudicated and are referred to the RO for appropriate 
action.  Bruce v. West, 11 Vet. App. 405, 408 (1998).


FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO denied a claim for 
service connection for a shoulder disability; the veteran did 
not appeal that determination and it is final. 

2.  The evidence submitted since the RO's July 1996 decision 
denying the claim for service connection for a shoulder 
disability is cumulative or redundant of evidence previously 
considered, or it is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.

3.  A back disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is a 
current back disability otherwise related to active duty 
service.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied entitlement to 
service connection for a shoulder disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004). 

2.  Evidence received since the final July 1996 
determination, in which the RO denied service connection for 
a shoulder disability, is not new and material, and the 
appellant's claim is not reopened.  38 U.S.C.A. §§ 5103, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2001), 3.159, 
20.1103 (2004).

3.  A back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the 1997 denial preceded the enactment of the VCAA.  
Thereafter, the RO did furnish VCAA notice to the veteran 
regarding the issues on appeal in December 2002 and April 
2003.  Because the VCAA notice in this case was not provided 
to the appellant prior to the RO decision from which he 
appeals, it can be argued that the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case with respect to the issues on appeal.  In the December 
2002 and April 2003 letters, as well as the April 1997 
statement of the case and November 2004 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board also notes that the December 2002 and 
April 2003 letters implicitly notified the appellant of the 
need to submit any pertinent evidence in his possession.  In 
this regard, the appellant was repeatedly advised to identify 
any source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that he may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
this regard, the RO requested in an April 2003 letter that 
the veteran complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, form so 
that treatment records from Drs. Epstein and Terrano could be 
obtained.  Unfortunately, the veteran did not return the 
forms as requested.  In addition, the appellant was scheduled 
for a VA examination in October 2004 and given proper notice 
of the examination, but failed to report to the examination 
without good cause.  Accordingly, the claims are to be 
decided based on the evidence of record.  See 38 C.F.R. 
§ 3.655.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's service medical records show that at discharge 
he had a scar on his right elbow and arm, and underwent 
"surgery to arm skin graft at age 23 at William Beaumont 
three times for eye, arm and thumb."  He also had normal 
clinical evaluations of his upper extremities and spine at 
the discharge examination.  A July 1978 orthopedic clinic 
record from William Beaumont AMC states that the veteran was 
status post abrasion to right elbow, skin grafted.  The 
record also notes that the veteran was getting out of the 
army in a couple of weeks and did not need to return to the 
medical clinic prior to discharge.  

In August 1978, the veteran filed a claim for service 
connection for disabilities affecting the right elbow and 
right thumb, but not the shoulder.  

An October 1978 VA examination report indicates that the 
veteran's claims file was not available for review.  The 
report also indicates that the veteran fell from a motorcycle 
in May 1978 and sustained loss of skin at the right elbow 
requiring a skin graft.  The left thigh was the donor site.  
It was also noted during this examination that the veteran 
injured his right thumb playing football and required a 
tendon repair.  The veteran did not report a history of a 
shoulder injury nor was he diagnosed as having a shoulder 
injury.

In January 1996, the veteran filed a claim for service 
connection for a shoulder injury.  The RO denied this claim 
in July 1996 on the basis that there was neither inservice 
nor postservice evidence of a shoulder injury.

In August 1996, the veteran filed a claim for service 
connection for a back disability.  He also filed to reopen a 
claim for service connection for a shoulder injury, asserting 
that he wished to submit additional evidence of the 
(inservice) injury and of postservice medical treatment.  He 
provided dates in 1996 in which he said he received both VA 
and private medical treatment.

In November 1996, the RO received VA outpatient treatment 
records dated in 1996.  These records include a February 1996 
outpatient record reflecting the veteran's report of right 
shoulder pain since a 1977 motorcycle accident.  He was 
assessed as having old right AC joint separation, grade 2.  
Another February 1996 outpatient record reflects the 
veteran's complaint of chronic right shoulder pain with no 
recent injury; he was assessed as being arthritic.  According 
to a March 1996 psychiatric record, the veteran suffered 
several injuries in service with some residual chronic 
discomfort.  He was noted to have been in a motorcycle 
accident that required a skin graft.  He was also noted to 
have torn open a tendon in his right hand that still gave him 
chronic pain.  He had no other chronic medical problems.  The 
veteran's medical history as noted on an April 1996 
outpatient record includes back pain and a dislocated right 
shoulder.  He reported having a long history of low back pain 
during a May 1996 outpatient visit and said he had very bad 
back pain the previous week that radiated down the back of 
his right leg with some numbness and paresthesias of the toes 
of the right leg.  He was given an impression of lumbar 
radiculopathy.  The veteran was diagnosed on a June 1996 VA 
outpatient record as having chronic low back pain, L5-S1 
spondylolisthesis.  Outpatient records dated in June 1996 and 
August 1996 reflect the veteran's complaint of chronic right 
shoulder pain secondary to a motorcycle accident and also of 
chronic low back pain for 10 years.  An October 1996 
rehabilitation outpatient clinic note states that the veteran 
had a history of low back pain and right shoulder pain for 20 
years.  He was noted to have hurt his back during a 
motorcycle accident.  

The veteran said in a February 1997 statement that he was 
thrown off his motorcycle in service after hitting a curb.  
He said he was hurt real bad and was handcuffed and put in a 
cell after being treated at the hospital.  He remarked that 
his back and shoulder were never the same after the accident.  
He also added that he had been seeing a chiropractor since 
1978 for back and shoulder pain.  

The veteran stated in a June 1997 substantive appeal that he 
had had back problems ever since service and that a Dr. 
Epstein had his records that included treatment records with 
Dr. Terrano.  

The claims file shows that the veteran failed to report to a 
VA examination scheduled in October 2004 and that he had been 
given adequate notice of the examination.

III.  Analysis

Shoulder Disability

The RO originally denied the veteran's claim for service 
connection for a shoulder disability in July 1996.  The 
veteran did not perfect an appeal of that determination and 
it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.1103.  Under pertinent law and VA regulations, VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is received since the last final 
disallowance on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Evans v. Brown, 9 Vet. App. 273, 283 (1996).    

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the August 
1996 date of claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence on file at the time of the adverse final 
decision in July 1996 included the veteran's service medical 
records that showed a scar and injury to the right arm and 
elbow, but are devoid of any reference to an injury or 
treatment to the shoulders.  The evidence also included an 
October 1978 VA examination report similarly devoid of any 
complaints, findings or diagnoses related to the shoulders.

Evidence submitted to the RO since the July 1996 decision 
includes the veteran's report of injuring his shoulder during 
an inservice motorcycle accident, along with VA outpatient 
records reflecting the veteran's report of the inservice 
shoulder injury.  These records also show that the veteran 
was noted in February 1996 as having an old right "AC" 
joint separation, grade 2, and as having chronic low back 
pain in June 1996.  

The VA treatment records are new in that they have not been 
previously considered, but they do not show anything more 
than the complaint of and treatment for right shoulder pain 
and notation of an old right AC joint separation many years 
after the veteran's separation from service.  Although the 
veteran's assertions as to injuring his shoulder in an 
inservice motorcycle accident are presumed true for purposes 
of determining whether the evidence is material, see Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992), his statements 
do not provide any evidence that a shoulder disability was 
present during service.  This is because lay assertions of 
medical causation or diagnosis do not constitute credible 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, the fact that VA outpatient records contain the 
veteran's report of injuring his shoulder in service in a 
motorcycle accident does not constitute "competent medical 
evidence" since it is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); see also Leshore v. Brown, 8 Vet. App. 406, 
409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In sum, the evidence submitted since the July 1996 RO 
decision does not constitute competent evidence to document 
the existence of any current shoulder disability that had its 
onset in service.  It thus cannot by itself or in combination 
with evidence previously assembled be reasonably held to be 
so significant that it must be considered in order to decide 
fairly the merits of the claim to reopen for service 
connection for a shoulder disability.  See 38 C.F.R. § 3.156. 

Accordingly, the Board must conclude that new and material 
evidence to reopen the veteran's previously denied claim for 
service connection for a shoulder disability has not been 
presented, and the benefit sought on appeal in this regard 
must be denied.

Back Disability

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  In order to 
show a chronic disease in service there must be a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2004).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he has a current back disability 
due to an inservice motorcycle accident in May 1978.  
However, there is no documentation in his service medical 
records of a back injury.  While there is documentation that 
the veteran sustained an abrasion to his right elbow in 
approximately May 1978 that required a skin graft, there is 
no indication of any injury or treatment regarding his back.  
Moreover, the veteran's June 1978 discharge examination 
report shows a normal clinical evaluation of the spine.

The first medical evidence showing a back problem is dated 
many years after service, in 1996.  In fact, a June 1996 VA 
outpatient clinical record contains the veteran's report of 
having low back pain for 10 years; this places the onset of 
such pain after service.

Thus, although postservice medical evidence dated in 1996 
reflects a diagnosis of lumbar radiculopathy and notes 
chronic low back pain, L5/S1 spondylolisthesis, the medical 
evidence does not relate such findings in any manner to his 
active duty service.  The veteran's assertions alone 
regarding a nexus between a present back disability and 
service do not constitute probative medical evidence of the 
claimed nexus since, as a layperson, he is not competent to 
make a medical diagnosis or relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Furthermore, as indicated above, the veteran failed to report 
to a scheduled VA examination in October 2004 without good 
cause and evidence from such an examination could have 
provided pertinent information on the nexus question.  
Consequently, the claim must be based on the evidence of 
record.  See 38 C.F.R. § 3.655.  

Accordingly, the Board must conclude that service connection 
for a back disability is not warranted.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

As new and material evidence has not been presented to reopen 
the veteran's claim for service connection for a shoulder 
disability, the appeal is denied.

Service connection for a back disability is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


